EMPLOYMENT AGREEMENT

 

             THIS EMPLOYMENT AGREEMENT (the “Agreement”) is executed this 1st
day of November, 2000 by and between enherent Corp. (fka PRT Group Inc.), a
Delaware corporation, with its principal place of business at 12300 Ford Rd.,
Suite 450, Dallas, Texas, 75234, with all of its direct and indirect
subsidiaries, (the “Employer”) and Robert D. Merkl, an individual residing at
5419 Ashleigh Road, Fairfax, Virginia 22030 (the “Executive”).

             RECITALS:

             A.         Employer is a global information technology services
company.

             B.          The Executive is experienced in the information
technology services industry and is desirous of becoming an executive for the
Employer or the Executive has been an employee of the Employer and as a result
of promotion or assumption of additional responsibilities has been awarded the
enhanced employment terms set out herein.

             C.          Employer believes the Executive will contribute to the
growth and profitability of the Employer and desires to employ the Executive as
the Vice President, Service Delivery responsible for the Service Delivery
organization in the United States and Barbados, West Indies.

             D.         Employer agrees that it shall not require Executive to
engage in any conduct, which would violate any of the Executive’s
post-termination obligations to Executive’s former employer arising under this
Agreement.

             E.          The Executive is willing to make his services available
to Employer on the terms and conditions hereinafter set forth.

AGREEMENT:

             Therefore, in consideration of the premises, mutual covenants and
agreements of the parties contained herein, and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged,
Employer and the Executive hereby agree as follows:

          1)          Employment.  Commencing on November 1, 2000 (the
“Effective Date”), Employer, in reliance on such representations, shall employ
the Executive and the Executive shall accept employment by Employer, upon the
terms and conditions set forth in this Agreement.

             2)          Term:  The term of employment (the “Term”) of this
Agreement shall begin on the Effective Date and, except as otherwise provided in
Sections 8, 9, and 10 shall end on November 1, 2002.  The Term of this Agreement
shall be twenty-four (24) months and shall not be further extended without the
mutual written consent of the parties.  After completion of the term,
Executive’s employment will be on an at-will basis unless otherwise agreed in
writing by the parties.

             3)          Duties:  The Executive will serve as the Vice
President, Service Delivery of the Employer and the Executive shall have the
primary responsibility to manage and direct the day-to-day business of the
Service Delivery  business unit.  In addition, Executive will be responsible for
establishing current and long-range objectives, plans, and policies subject to
the approval of the Executive Vice President/GM North Area. The Executive shall
perform such duties as may be reasonably assigned to him by the EVP/GM.  With
the consent of the EVP/GM, the Executive may (i) devote a reasonable amount of
time and effort to charitable, industry or community organizations, and (ii)
subject further to the provisions of Section 6, the Executive may serve as a
director of other companies.

             4)          Compensation:  During the Term, Executive shall be
compensated as follows:

                           a)          Salary.  Executive shall be paid an
annual salary of one hundred thirty-five thousand dollars ($135,000) (the
“Annual Base Salary”), to be distributed in equal periodic semi-monthly
installments according to Employer’s customary payroll practices.  Nothing
contained herein shall be construed to prevent Employer from increasing
Executive’s Annual Base Salary more often than annually.  The Annual Base Salary
will be reviewed annually by the EVP/GM and increased (but not decreased) if the
EVP/GM, in his discretion, determines an increase to be appropriate, based on
the types of factors the EVP/GM usually takes into account in reviewing
executive level salaries, including, but not limited to, cost-of-living factors.

                           b)          Annual Incentive Compensation.  Employer
will provide the Executive with a target bonus opportunity of at least forty-
percent (40%) of Annual Base Salary (the “Performance Bonus”) under the annual
incentive award plan. The Performance Bonus will be paid to Executive no later
than March 1st of the next year.  Performance Bonus requirements will be agreed
to in writing by the parties and attached hereto as Exhibit 2.

                           c)          Employer will make the Executive eligible
for participation in Stock Acquisition and Retention Program under the terms and
conditions applicable to all other participants, subject to the approval of the
Compensation Committee of the Board of Directors.

                           d)          Certain Additional Payments and
Consideration.  In addition to the above payments,

                                        i)           Stock Options.  Executive
will be eligible to participate in the Employer Stock Option Plan (“Plan”). All
Options are subject to the terms of the Plan; provided, however, in the event of
a Termination without Cause of the Executive’s employment by the Employer all
stock options granted shall immediately vest and be exerciseable as per the
terms of Section 9 (b) below. All Options will vest in three (3) equal annual
installments of one-third (1/3) each beginning one (1) year from their
respective grant date. A copy of the Plan is attached hereto as Exhibit 1.  If
Executive was an employee of Employer prior to the Effective Date and has
already been granted stock options, all of Executive’s stock options shall have
the same terms as the Options granted hereunder.

                                        ii)          Change in Control. 
Notwithstanding any other provision of the Plan to the contrary, while
Executive’s Options remain outstanding under the Plan, a Change in Control (as
defined below) of Employer shall occur, then all Options granted hereunder this
Award that are outstanding at the time of such Change in Control shall become
immediately exercisable in full, without regard to the years that have elapsed
from the date of grant, and, at the option of the Compensation Committee of the
Board of Directors, such Options may be cancelled in exchange for a cash payment
or a replacement award of equivalent value.  For purposes of this Award as well
as this Agreement, a “Change in Control” of Employer shall occur upon the
happening of the earliest to occur of the following:

                                                     (a)         any “person” as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934 (other than (1) Employer, (2) any trustee or other fiduciary holding
securities under an employee benefit plan of Employer or (3) any corporation
owned, directly or indirectly, by the stockholders of enherent Corp. in
substantially the same proportions as their ownership of the common stock of
Employer, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934), directly or indirectly, of securities of
Employer (not including in the securities beneficially owned by such person any
securities acquired directly from Employer or its affiliates  representing
fifty-one percent (51%) or more of the combined voting power of enherent Corp.’s
then outstanding voting securities;

                                                     (b)        during any
period of not more than two (2) consecutive years, individuals who at the
beginning of such period constitute the Board (such board of directors being
referred to herein as the “Employer Board”), and any new director (other than a
director designated by a person who has entered into an agreement with Employer
to effect a transaction described in clause (i), (ii) or (iv) of this Section
5A) whose election by the Employer Board or nomination for election by
Employer’s Stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors then still in
office who either were directors at the beginning of the period of whose
election  or nomination for election was previously so approved (other than
approval given in connection with an actual or threatened proxy or election
contest), cease for any reason to constitute at least seventy percent (70%) of
such Employer Board;

                                                     (c)         the
stockholders of Employer approve a merger or consolidation of Employer with any
other corporation, other than (A) a merger or consolidation which would result
in the voting securities of Employer outstanding immediately prior thereto
continuing to represent (either by remaining outstanding without conversion or
by being converted into voting securities of the surviving or parent entity)
fifty one (51%) or more of the combined voting power of the voting securities of
Employer or such surviving or parent entity outstanding immediately after such
merger or consolidation or (B) a merger or consolidation effected to implement a
recapitalization of enherent Corp. (or similar transaction) in which no “person”
(as hereinabove defined) acquires fifty-one (51%) or more of the combined voting
power of enherent Corp.’s then outstanding securities; or

                                                     (d)        the stockholders
of the Employer approve a plan of complete liquidation of the Employer or an
agreement for the sale or disposition by the Employer of all or substantially
all of the Employer’s assets (or any transaction having a similar effect).

             5)          Expense Reimbursement and Other Benefits.

                           a)          Reimbursement of Expenses.  During the
term of Executive’s employment hereunder, Employer, upon the Executive’s
submission of proper substantiation in accordance with Employer’s standard
procedure, including copies of all relevant invoices, receipts or other evidence
reasonably requested by Employer, by the Executive, shall reimburse the
Executive for all reasonable expenses actually paid or incurred by the Executive
in the course of and pursuant to the business of Employer.

                           b)          Employee Benefits.  Executive shall
participate in the Employer Employee Benefits Program.

                           c)          Stock Options.  Executive shall be
included as a participant under the Employer Incentive Stock Option Plan,
eligible to be granted options to acquire shares of Employer’s common stock. 
The number of any future options and terms and conditions of options shall be
determined in the sole discretion of the Board, or applicable committee thereof,
and shall be based on several factors, including the performance of the
Employer.

                           d)          Vacation.  During the Term, the Executive
will be entitled to four (4) weeks paid vacation/personal days for each year. 
The Executive will also be entitled to the paid holidays and other paid leave
set forth in Employer’s policies.  Vacation days and holidays during any fiscal
year that are not used by the Executive during such fiscal year may not be
carried over and used in any subsequent fiscal year.  Executive will begin to
accrue vacation/personal days on the first day of the month following date of
employment at the rate of 1.67 days per month.  Employer observes ten (10)
holidays each year; six (6) days are designated by Employer (the holiday
schedule is described in Employer’s Summary of Benefits) and four (4) days,
which are selected by Executive.

                           e)          Retirement Plan. Executive is eligible to
participate in the Employer’s 401(k) Savings Plan the first day of the month
coinciding with, or following employment with Employer.  The. Employer has a
provision enabling a match of 100% of the first 3% of employee contributions.
             6)          Restrictions.

                           a)          Non-competition.  During the Term and for
a one (1) year period after the termination of the Term and for any reason, the
Executive shall not, directly or indirectly, engage in or have any interest in
any sole proprietorship, partnership, corporation or business or any other
person or entity (whether as an executive, officer, director, partner, agent,
security holder, creditor, consultant or otherwise) that directly or indirectly
(or through any affiliated entity) engages in competition with the Employer (for
this purpose, any business that engages in information technology consulting
services or products similar to those services or products offered by the
Employer and which is actively soliciting the operating units of the clients
doing business with Employer at the time of termination of the Agreement shall
be deemed to be in competition with the Employer provided that such services or
products constitute at least five percent (5%) of the gross revenues of the
Employer at the time of termination of the Agreement); provided that such
provision shall not apply to the Executive’s ownership of or the acquisition by
the Executive, solely as an investment, of securities of any issuer that are
registered under Section 12(b) or 12(g) of the Exchange Act and that are listed
or admitted for trading on any United States national securities exchange or
that are quoted on the NASDAQ Stock Market, or any similar system or automated
dissemination of quotations of securities prices in common use, so long as the
Executive does not control, acquire a controlling interest in or become a member
of a group which exercises direct or indirect control or, more than five percent
(5%) of any class of capital stock of such corporation.

                           b)          Nondisclosure.  During the Term and for a
two (2) year period after the termination of the Term for any reason, the
Executive shall not at any time divulge, communicate, use to the detriment of or
for the benefit of any other person or persons, or misuse in any way, any
Confidential Information (as hereinafter defined) pertaining to the business or
the Employer.  Any Confidential Information or data now or hereafter acquired by
the Executive with respect to the business of the Employer (which shall include,
but not be limited to, information concerning the Employer’s financial
condition, prospects, technology, customers, suppliers, sources of leads and
methods of doing business) shall be deemed a valuable, special and unique asset
of the Employer that is received by the Executive in confidence and as a
fiduciary, and Executive shall remain a fiduciary to the Employer with respect
to all such information.  For purposes of this Agreement, “Confidential
Information” means information disclosed to the Executive or known by the
Executive as a consequence of or through his employment by the Employer
(including information conceived, originated, discovered or developed by the
Executive) prior to or after the date hereof, and not generally know, about the
Employer or its or their respective businesses.  Notwithstanding the foregoing,
nothing herein shall be deemed to restrict the Executive from disclosing
Confidential Information that the Executive clearly demonstrates was or became
generally available to the public other than as a result of disclosure by the
Executive.

                           c)          Non-solicitation of Employees and
Clients.  During the Term and for a one (1) year period after the termination of
the Term for any reason, the Executive shall not directly or indirectly, for
himself or for any other person, firm, corporation, partnership, association or
other entity, other than in connection with the performance of Executive’s
duties under this Agreement, (i) solicit for employment or attempt to employ or
enter into any contractual arrangement with any employee or former employee or
independent contractor of Employer, unless such employee or former employee or
former independent contractor, has not been employed by Employer for a period in
excess of six (6) months, (ii) call on or solicit any of the operating units of
the clients doing business with Employer as of the termination of the Term for
any reason on behalf of any person or entity in connection with any business
competitive with the business of Employer, and/or (iii) make known the names and
addresses of such customers (unless the Executive can clearly demonstrate that
such information was or became generally available to the public other than as a
result of a disclosure by the Executive.

                           d)          Ownership of Developments.  All
copyrights, patents, trade secrets, or other intellectual property rights
associated with any ideas, concepts, techniques, inventions, processes, or works
of authorship developed or created by Executive during the course of performing
work for Employer or its customers (collectively, the “Work Product”) shall
belong exclusively to Employer and shall, to the extent possible, be considered
a work made by the Executive for hire for Employer within the meaning of Title
17 of the United States Code.  To the extent the Work Product may not be
considered work made by the Executive for hire for Employer, the Executive
agrees to assign, and automatically assign at the time of creation of the Work
Product, without any requirement of further consideration, any right, title, or
interest that Executive may have in such Work Product.  Upon the request of
Employer, the Executive shall take such further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment.

                           e)          Books and Records.  All books, records,
and accounts relating in any manner to the customers of Employer, whether
prepared by the Executive or otherwise coming into the Executive’s possession,
shall be the exclusive property of Employer and shall be returned immediately to
Employer on termination of the Executive’s employment hereunder or on Employer’s
request at any time.

                           f)           Acknowledgment by Executive. The
Executive acknowledges and confirms that (i) the restrictive covenants contained
in this Section 6(f) are reasonably necessary to protect the legitimate business
interest of Employer including the legitimate interests of the Employer, and
(ii) the restrictions contained in this Section 6(f) (including without
limitation the length of the term of the provisions of this Section 6(f) are not
over broad, over long, or unfair and are not the result of overreaching, duress
or coercion of any kind.  The Executive further acknowledges and confirms that
his full, uninhibited and faithful observance of each of the covenants contained
in this Section 6(f) will not cause him any undue hardship, financial or
otherwise, and that enforcement of each of the covenants contained herein will
not impair his ability to obtain employment commensurate with his abilities and
on terms fully acceptable to him or otherwise to obtain income required for the
comfortable support of him and his family and the satisfaction of the needs of
his creditors.  The Executive acknowledges and confirms that his special
knowledge of the business of the Employer is such as would cause Employer
serious injury or loss if he were to use such ability and knowledge to the
benefit of a competitor or were to compete with the Employer in violation of the
terms of this Section 6(f).  The Executive further acknowledges that the
restrictions contained in this Section 6 are intended to be, and shall be, for
the benefit of and shall be enforceable by, Employer’s successors and assigns.

                           g)          Reformation by Court.  In the event that
a court of competent jurisdiction shall determine that any provision of this
Section 6 is invalid or more restrictive than permitted under the governing law
of such jurisdiction, then only as to enforcement of this Section 6 within the
jurisdiction of such court, such provision shall be interpreted and enforced as
if it provided for the maximum restriction permitted under such governing law.

                           h)          Extension of Time.  If the Executive
shall be in violation of any provision of this Section 6 then each time
limitation set forth in this Section 6 shall be extended for a period of time
equal to the period of time during which such violation or violations occur.  If
Employer seeks injunctive relief from such violation in any court, then the
covenants set forth in this Section 6 shall be extended for a period of time
equal to the pendency of such proceeding including all appeals by the Executive.

                           i)           Survival.  The provisions of this
Section 6 shall survive the termination of this Agreement, as applicable.

             7)          Disability.  If during the Term Executive is unable to
perform his services by reason of illness or incapacity, for a period of sixty
(60) consecutive days or three (3) months out of any six (6) month period. 
Employer may, at its option, upon written notice to Executive, terminate the
Term and his employment hereunder.  In the event of disability of the Executive
as defined in this Section 7, employer shall continue to pay seventy-five
percent (75%) of Executive’s then current salary and benefits for the lesser of
one (1) year or the remainder of the Term.

             8)          Termination for Cause.

                           a)          Employer shall have the right to
terminate the Term and the Executive’s employment hereunder for Cause (as
defined below).  Upon any termination pursuant to this Section 8, Employer shall
pay to the Executive any unpaid Annual Base Salary through the effective date of
termination specified in such notice.  Employer shall have no further liability
hereunder (other than for reimbursement for reasonable business expenses
incurred prior to the date of termination, subject, however, to the provisions
of Section 5(a)).

                           b)          For purposes hereof, the term “Cause”
shall mean the Executive’s conviction of a felony, the Executive’s personal
dishonesty directly affecting the Employer, willful misconduct (which shall
require prior written notice to the Executive from the President unless not
curable or such misconduct is materially injurious to Employer), breach of a
fiduciary duty involving personal profit to the Executive or intentional failure
to substantially perform his duties after written notice to the Executive from
the President (and a reasonable opportunity to cure such failure) that, in the
reasonable judgment of the President, the Executive has failed to perform
specific duties.

             9)          Termination Without Cause.

                           a)          At any time Employer shall have the right
to terminate the Term and the Executive’s employment hereunder by written notice
to the Executive.  Any demotion resulting in a material adverse change in the
duties, responsibilities or role, or reporting relationships of the Employee
shall be treated as a termination without cause of the Executive.  If the
Executive is a licensed professional, e.g., Certified Public Accountant or
attorney-at-law, then any situation where the Executive is asked to take,
certify or sanction any course of action which such licensed professional
Executive is prohibited from doing by his/her profession’s rules, regulations,
or code of ethics and such action or refusal to take such action in any way
leads to the Executive’s termination or resignation, then such termination shall
be treated as a Termination Without Cause or Termination for Good Reason as
defined herein.

                           Upon any termination pursuant to this Section 9 (that
is not a termination under any of Sections 7, 8, or 10), Employer shall continue
to pay (through Employer’s regularly scheduled payroll) to the Executive (A) the
Annual Base Salary at the date of termination for the one (1) year and (B) pay
(within forty-five (45) days of the last day of employment) any earned
Performance Bonus prorated as of the date of termination.    Employer shall also
continue to pay the premiums for the same or substantially similar Welfare
Benefits and the Executive shall be entitled to the other benefits set forth in
Section 5(b), (d) and (e) for the remainder of the Term.  In the event such
entitlement is not allowed by law, the Executive shall be entitled to the cash
equivalent of that benefit.

                           b)          The Options and any previously granted or
subsequently granted stock options shall immediately vest upon a Termination
without Cause and shall be exerciseable and may be sold by Executive subject to
no restrictions by Employer (other than those imposed by the Employer’s then
current insider trading policy or by federal and state securities laws).

                           c)          The Employer shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however, to the
provisions of Section 5(a).  The Executive shall be entitled to receive all
severance payments and benefits hereunder regardless of any future employment
undertaken by the Executive.

             10)        Termination by Executive.

                           a)          The Executive shall at all times have the
right upon thirty (30) days prior written notice to Employer, to terminate the
Term and his employment hereunder.

                           b)          Upon any termination pursuant to this
Section 10 by the Executive without Good Reason (as defined below),  Employer
shall pay to the Executive any unpaid Annual Base Salary through the effective
date of termination specified in such notice.  Employer shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however, to the
provisions of Section 5(a)).

                           c)          Upon any termination pursuant to this
Section 10 by the Executive for Good Reason, Employer shall pay to the Executive
the same amounts that would have been payable by Employer to the Executive under
Section 9 of this Agreement as if the Executive’s employment had been terminated
by Employer without Cause.  Employer shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination, subject, however, to the provisions of Section 5(a)).

                           d)          For purposes of this Agreement, “Good
Reason” shall mean:

                                        i)           the assignment to the
Executive of any duties inconsistent in any material respect with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
3 of this Agreement, or any other action by Employer which results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by Employer promptly after receipt of notice
thereof given by the Executive.

                                        ii)          any failure by Employer to
comply with any of the material provisions of Section 4 of this Agreement, other
than an isolated, insubstantial and inadvertent failure not occurring in bad
faith and which is remedied by Employer promptly after receipt of notice thereof
given by the Executive; or

                                        iii)         in the event that (A) a
Change in Control (as defined in Section 4 hereof) in Employer shall occur
during the Term and (B) prior to the earlier of the expiration of the Term and
six (6) months after the date of the Change in Control, the Term and Executive’s
employment with Employer is terminated by Employer, or new employer as the case
may be, without Cause, as defined in Section 9(b) (and other than pursuant to
Section 7 by reason of the Executive’s death or the Executive’s disability) or
the Executive terminates the Term and his employment for Good Reason, as defined
in Section 11(d)(i) or (ii).

             11)        Waivers.  It is understood that either party may waive
the strict performance of any covenant or agreement made herein; however, any
waiver made by a party hereto must be duly made in writing in order to be
considered a waiver, and the waiver of one covenant or agreement shall not be
considered a waiver of any other covenant or agreement unless specifically in
writing as aforementioned.

             12)        Savings Provisions.  The invalidity, in whole or in
part, of any covenant or restriction, or any section, subsection, sentence,
clause, phrase or word, or other provisions of this Agreement, as the same may
be amended from time to time shall not affect the validity of the remaining
portions thereof.

             13)        Governing Law.  This Agreement shall be construed in
accordance with and governed by the laws of the State of Texas without giving
effect to its choice of law provision.

             14)        Notices.  If either party desires to give notice to the
other in connection with any of the terms and provisions of this Agreement, said
notice must be in writing and shall be deemed given when (a) delivered by hand
(with written confirmation of receipt); (b) sent by facsimile (with written
confirmation of receipt), provided that a copy is mailed by registered mail,
return receipt requested, or (c) when received by the addresses, if sent by a
nationally recognized overnight delivery service) receipt requested), in each
case addressed to the party for whom it is intended as follows (or such other
addresses as either party may designate by notice to the other party, at the
Parent Employer’s or Employer’s then principal executive offices):

    If to Employer: enherent Corp.           12300 Ford Rd., Suite 450          
Dallas, TX 75234           Attention: Jack D. Mullinax                     If to
Executive: Robert D. Merkl           5419 Ashleigh Road           Fairfax, VA 
22030    

             15)        Default.  In the event either party defaults in the
performance of its obligations under this Agreement, the non-defaulting party
may, after giving 30 days’ notice to the defaulting party to provide a
reasonable opportunity to cure such default, proceed to protect its rights by
suit in equity, action or law, or, where specifically provided for herein, by
arbitration, to enforce performance under this Agreement or to recover damages
for breach thereof, including all costs and attorneys’ fees, whether settled out
of court, arbitrated, or tried (at both trial and appellate levels).

             16)        No Third Party Beneficiary.  Nothing expressed or
implied in this Agreement is intended, or shall be construed, to confer upon or
give any person other than Employer, the parties hereto and their respective
heirs, personal representatives, legal representatives, successors and assigns,
any rights or remedies under or by reason of this Agreement.

             17)        Waiver of Jury Trial.  All parties knowingly waive their
rights to request a trial by jury in any litigation in any court of law,
tribunal or legal proceeding involving the parties hereto or any disputes
arising out of or related to this Agreement.  Any controversy of claim arising
out of this Agreement, its enforcement or interpretation, or alleged breach
default or misrepresentation in connection with any of its provisions, shall be
submitted to binding arbitration before JAMS-Endispute in accordance with its
rules and procedures for arbitration of employment disputes.  The costs of
arbitration, including but not limited to, the filing fees, shall be paid for by
the Employer.  The Employer shall also be responsible for payment of its own
attorneys’ fees and shall pay the attorney’s fees of the Employee up to a
maximum of twenty-five thousand dollars ($25,000.00).

             18)        Successors.  This Agreement shall inure to the benefit
of and be binding upon the Executive and the Executive’s assigns, heirs,
representatives or estate.

             19)        Indemnification.  In the event of a lawsuit, such as but
not limited to a shareholder suit, after Executive’s departure from the
Employer, or termination of this Agreement for Cause or Termination without
Cause, the Employer shall reimburse, the Executive from all reasonable travel
costs and out-of-pocket expenses incurred by Executive in assisting in the
defense of such post-employment suit.  In addition, the Employer shall to the
fullest extent allowed under its Amended and Restated Certificate of
Incorporation and to the fullest extent permitted by law indemnify, defend and
hold harmless Executive form any reasonable legal fees incurred in Executive’s
assistance in the defense of or damages awarded against Executive from such
post-employment lawsuit.

             20)        Press Releases.  The executive will be given the
opportunity to review and comment upon any press release announcing his
departure from the Employer.  Employer shall not be obligated to withdraw or
revise such press release as a result of the Executive’s comments.

             IN WITNESS WHEREOF, by its appropriate officer, signed this
Agreement and Executive has signed this Agreement, as or the day and year first
above written.

  AGREED TO BY:   AGREED TO BY:           Executive   Robert D. Merkl

--------------------------------------------------------------------------------

  enherent Corp.       Jack D. Mullinax       CFO & EVP Corp. Services          
By:


--------------------------------------------------------------------------------

  By: 


--------------------------------------------------------------------------------

      Title:


--------------------------------------------------------------------------------

  Date:


--------------------------------------------------------------------------------

  Date:


--------------------------------------------------------------------------------

       

 